Case: 19-50881       Document: 00515600055             Page: 1     Date Filed: 10/13/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 13, 2020
                                      No. 19-50881                       Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Jared Patton Roark,

                                                                Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 1:18-CR-109-1


   Before Barksdale, Elrod, and Ho, Circuit Judges.
   Per Curiam:*
          Jared Patton Roark appeals the district court’s denial of his motion to
   suppress the firearms used to charge him with being a felon in possession of
   firearms in violation of 18 U.S.C. § 922(g)(1). Austin police discovered the
   weapons in plain view during a protective sweep of Roark’s apartment after
   his arrest for aggravated assault with a deadly weapon. Roark argues that the


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 19-50881     Document: 00515600055           Page: 2   Date Filed: 10/13/2020




                                    No. 19-50881


   warrantless protective sweep was an unreasonable search because no exigent
   circumstances existed. We disagree and affirm the district court’s denial of
   the motion to suppress.
          Officer Christopher Anderson of the Austin Police Department was
   tasked with executing an arrest warrant on Jared Roark for aggravated assault
   with a deadly weapon. The warrant stemmed from a dispute Roark and his
   girlfriend, Lisa Hogan, had with Hogan’s sister and her boyfriend, Jesus
   Mares. During the altercation, Roark allegedly brandished a handgun,
   threatened Mares, and struck him over the head with the barrel of the gun.
          In preparing to execute the warrant, Officer Anderson researched
   Roark’s background. He learned, inter alia: Roark and Hogan were known
   members of the Red Guard, an anti-police faction of Antifa; they had been
   kicked out of the Red Guard for being too militant and extreme; they formed
   a splinter Antifa protest group called The Partisans; Roark attempted to set
   fire to another protester’s sign, resisted arrest, and attempted to assault a
   police officer at the Texas State Capitol, according to the relevant arrest
   report; Hogan had been on a terrorist watch list in Georgia and had hit
   another person with a rock at a protest in Austin; and the utilities for Roark
   and Hogan’s apartment were registered in the name of Jesse Arost, another
   Red Guard member who had been arrested for assault. Roark also had a prior
   felony conviction barring him from possessing a firearm, yet he allegedly
   possessed the gun used in the assault.
          Officer Anderson and four other Austin police officers arrested Roark
   the next day while Roark was walking his dog outside his apartment. While
   Officer Anderson returned Roark’s dog to the apartment, the other officers
   escorted Roark past the apartment and to the patrol car. Roark then
   screamed in the direction of the apartment: “Cindy, call George, the police




                                            2
Case: 19-50881        Document: 00515600055          Page: 3   Date Filed: 10/13/2020




                                      No. 19-50881


   have me! Cops, cops, cops, cops! Call George Lobb! Police! Jesus is a f—
   ing snitch! He’s making s— up! Call George!”
             Meanwhile, Officer Anderson knocked on the apartment door and
   heard scuffling noises in the background. Hogan answered the door, was
   ordered to step out of the apartment, and denied that any other individuals
   were inside. Officer Anderson called for backup to perform a protective
   sweep of the apartment for unknown confederates and waited approximately
   two minutes outside the apartment with Hogan for his colleagues to arrive.
   After securing Roark in the patrol car, two officers joined Anderson to
   conduct the protective sweep, during which they observed firearms in plain
   view. This discovery formed the basis for a search warrant, leading to the
   seizure of those firearms, ammunition, and diagrams depicting assaulting
   police.
             Under a conditional plea agreement, Roark pleaded guilty to the
   charged offense but reserved his right to appeal the denial of his motion to
   suppress. In denying that motion, the district court held: “The possibility
   that other persons remained in the apartment, along with a firearm the
   officers believed was in the apartment, suggested a possible threat that a
   reasonably prudent officer would believe should be pursued by entering the
   apartment to conduct a protective sweep.”
             On appeal, Roark contends that the district court erred by dismissing
   his motion to suppress. He argues that there was no exigency to justify the
   protective sweep for three main reasons. First, he maintains that Officer
   Anderson knew George Lobb was Roark’s lawyer and, thus, not a threat.
   Second, he asserts that the two minutes between Roark’s arrest and the
   beginning of the sweep demonstrate the officers’ lack of urgency. And, third,
   he insists that the officers showed no concern for their safety while waiting
   with Hogan before conducting the sweep. According to Roark, the officers




                                           3
Case: 19-50881      Document: 00515600055          Page: 4    Date Filed: 10/13/2020




                                    No. 19-50881


   “observed no articulable facts during their minutes on the [apartment]
   threshold to support a reasonable belief that the apartment harbored
   someone threatening the officers’ safety.”
          When reviewing the denial of a motion to suppress, we review the
   district court’s findings of fact for clear error and its conclusions of law de
   novo, viewing the evidence in the light most favorable to the prevailing party.
   United States v. Silva, 865 F.3d 238, 241 (5th Cir. 2017). After reviewing the
   briefs, we AFFIRM the order denying Roark’s motion to suppress for
   essentially the same reasons articulated by the district court.




                                          4